Name: 2003/506/EC: Commission Decision of 3 July 2003 amending Decisions 2001/881/EC drawing up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries, and 2002/459/EC listing the units in the ANIMO computer network (Text with EEA relevance)
 Type: Decision
 Subject Matter: animal product;  tariff policy;  information and information processing;  agricultural policy;  cooperation policy;  information technology and data processing;  agricultural activity;  international trade
 Date Published: 2003-07-10

 Important legal notice|32003D05062003/506/EC: Commission Decision of 3 July 2003 amending Decisions 2001/881/EC drawing up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries, and 2002/459/EC listing the units in the ANIMO computer network (Text with EEA relevance) Official Journal L 172 , 10/07/2003 P. 0016 - 0032Commission Decisionof 3 July 2003amending Decisions 2001/881/EC drawing up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries, and 2002/459/EC listing the units in the ANIMO computer network(Text with EEA relevance)(2003/506/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 6(2) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(2), as last amended by Directive 96/43/EC(3), and in particular Article 6(4) thereof,Whereas:(1) The list of border inspection posts for veterinary checks on live animals and animal products from third countries, approved by Commission Decision 2001/881/EC(4), as last amended by Decision 2002/986/EC(5), which includes the ANIMO unit number for every border inspection post, must be updated to take account in particular of developments in certain Member States and of Community inspections.(2) The list of ANIMO units in Commission Decision 2002/459/EC(6), as amended by Decision 2002/986/EC which includes the ANIMO unit number for each border inspection post in the Community, must accordingly be updated to take account of any relevant changes and to maintain an identical list to that in Decision 2001/881/EC.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2001/881/EC is replaced by the text in Annex I to this Decision.Article 2The Annex to Decision 2002/459/EC is amended in accordance with Annex II to this Decision.Article 3This Decision is addressed to the Member States.Done at Brussels, 3 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56.(3) OJ L 162, 1.7.1996, p. 1.(4) OJ L 326, 11.12.2001, p. 44.(5) OJ L 344, 19.12.2002, p. 20.(6) OJ L 159, 17.6.2002, p. 27.ANNEX I"ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGALISTA DE PUESTOS DE INSPECCIÃ N FRONTERIZOS AUTORIZADOS/LISTE OVER GODKENDTE GRÃ NSEKONTROLSTEDER/VERZEICHNIS DER ZUGELASSENEN GRENZKONTROLLSTELLEN/Ã Ã Ã ¤Ã Ã Ã Ã Ã Ã £ Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã Ã ¡ÃÃ Ã Ã Ã ©Ã  Ã Ã ÃÃ Ã ¡ÃÃ Ã Ã ©Ã  Ã £Ã ¤Ã ÃÃ Ã ©Ã  Ã Ã ÃÃÃ Ã ©Ã ¡Ã Ã £Ã Ã £/LIST OF AGREED BORDER INSPECTIONS POSTS/LISTE DES POSTES D'INSPECTION FRONTALIERS AGRÃ Ã S/ELENCO DEI POSTI DI ISPEZIONE FRONTALIERI RICONOSCIUTI/LIJST VAN DE ERKENDE INSPECTIEPOSTEN AAN DE GRENS/LISTA DOS POSTOS DE INSPECÃ Ã O APROVADOS/LUETTELO HYVÃ KSYTYISTÃ  RAJATARKASTUSASEMISTA/FÃ RTECKNING Ã VER GODKÃ NDA GRÃ NSKONTROLLSTATIONER>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>"ANNEX IIThe Annex to Decision 2002/459/EC is amended as follows:1. In the section for border inspection posts in GERMANY:the whole of the entry for 0148999 R Bietingen is deletedthe entry for 0153399 F Furth im Wald-Bahnhof is deleted.2. In the section for border inspection posts in BELGIUM:the following entry is added:Oostende (Zeehaven) P 0502599.3. In the section for border inspection posts in the UNITED KINGDOM:the whole of the entry for 0711499 P Dover is deletedthe whole of the entry for 0712599 P Great Yarmouth is deletedthe whole of the entry for 0710899 P Harwich is deletedthe whole of the entry for 0720299 P Milford Haven is deletedthe whole of the entry for 0730199 P Scabster is deletedthe whole of the entry for 0713899 P Teesport is deletedthe whole of the entry for 0713699 P Teignmouth is deletedthe whole of the entry for 0731299 P Wick is deleted.4. In the section for border inspection posts in IRELAND:the whole of the entry for 0802699 P Cork is deletedthe whole of the entry for 08027099 P Killybegs is deleted.5. In the section for border inspection posts in PORTUGAL:the whole the entry for 120499 P Figuera da Foz is deletedthe whole the entry for 1204799 P Olhao is deletedthe whole the entry for 1204199 P Portimao is deleted.6. In the section for border inspection posts in FINLAND:the whole of the entry for 1400599 P Kotka is deleted.